 1 MCGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:07-CR-139 WBS AC
12                                Plaintiff,
13                          v.
                                                        STIPULATION AND [PROPOSED] ORDER
14   RICHARD NUWINTORE,                                 REGARDING BRIEFING SCHEDULE
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant Richard

19 Nuwintore, by and through his counsel, Charles M. Bonneau, Jr., hereby stipulate as follows:

20          1.      By order entered on January 30, 2019, the Honorable Allison Claire set a deadline for the

21 filing of objections to the magistrate judge’s Findings and Recommendations. ECF No. 194. The

22 objections deadline is February 13, 2019, and the reply deadline is 7 days after service of the objections.

23 ECF No. 194.

24          2.      On February 7, 2019, Nuwintore filed Objections to the Magistrate Judge’s Findings and

25 Recommendations. ECF No. 195. Pursuant to Judge Claire’s order, the United States’ reply is due on

26 February 14, 2019.

27          3.      The United States requests that the Court modify the briefing schedule to permit the

28 United States to file its reply to Nuwintore’s Objections to the Magistrate Judge’s Findings and

      STIPULATION REGARDING BRIEFING SCHEDULE;           1
      [PROPOSED] ORDER
 1 Recommendations on or before February 28, 2019. Nuwintore does not object to the United States’

 2 request.

 3         IT IS SO STIPULATED.
                                                         McGREGOR W. SCOTT
 4   Dated: February 12, 2019                            United States Attorney
 5
                                                         /s/ BRIAN A. FOGERTY
 6                                                       BRIAN A. FOGERTY
                                                         Assistant United States Attorney
 7

 8
     Dated: February 12, 2019                            /s/ CHARLES M. BONNEAU, JR.
 9                                                       CHARLES M. BONNEAU, JR.
10                                                       Counsel for Defendant
                                                         RICHARD NUWINTORE
11

12

13

14                                          [PROPOSED] ORDER

15         IT IS HERBY ORDERED that the United States’ reply to Nuwintore’s Objections to the

16 Magistrate Judge’s Findings and Recommendations be filed and served on or before February 28, 2019.

17 DATED: February 14, 2019

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING BRIEFING SCHEDULE;       2
      [PROPOSED] ORDER
